t c memo united_states tax_court irv c jaffe petitioner v commissioner of internal revenue respondent arlene k jaffe petitioner v commissioner of internal revenue respondent docket nos filed date irv c jaffe pro_se arlene k jaffe pro_se george d curran for respondent memorandum findings_of_fact and opinion couvillion special_trial_judge these consolidated cases were heard pursuant to section b and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in the federal_income_tax of petitioner irv c jaffe mr jaffe anda deficiency of dollar_figure in the federal_income_tax of petitioner arlene k jaffe ms jaffe in an answer to mr jaffe's petition respondent asserted an increased deficiency for unreported dividend income of dollar_figure from a money market account held jointly by mr jaffe and ms jaffe respondent also asserted in an answer to ms jaffe's petition an increased deficiency for unreported dividend income of dollar_figure from the same money market account the issues for decision are whether dollar_figure received by ms jaffe during constitutes alimony or separate_maintenance payments includable in her income under sec_71 and deductible by mr jaffe under sec_215 and what portion of the dividend income from the jointly owned money market account for is includable in the respective gross_income of mr jaffe and ms jaffe findings_of_fact t unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time mr jaffe's petition was filed his legal residence was bala cynwyd pennsylvania at the time ms jaffe's petition was filed her legal residence was narberth pennsylvania mr jaffe and ms jaffe were married on date they had two children both of whom are adults mr jaffe isa certified_public_accountant and is the name partner in an accounting firm he has practiced public accounting for at least years in his practice he has prepared income_tax returns for clients for several years mr jaffe has taught courses as an adjunct professor in managerial and tax_accounting at several colleges and universities including temple university penn state university la salle and drexel university ms jaffe has a bachelor's degree in education and taught at a junior high school from to after that she engaged herself as a homemaker raising the children she returned to work in working hours per week at a gift shop on date ms jaffe filed suit for divorce against mr jaffe in the court of common pleas of montgomery county pennsylvania court of common pleas on date the domestic relations court of montgomery county pennsylvania domestic relations court issued an order that mr jaffe pay ms jaffe dollar_figure per week alimony pendente lite on date the domestic relations court amended that order to provide that mr jaffe pay ms jaffe dollar_figure per week alimony pendente lite retroactive to date on date the court of common pleas vacated the order of date and issued an agreed order that provided in pertinent part whereas the parties have a vanguard account account vanguard account vanguard account titled in both names as tenants by entireties with an approximate balance of dollar_figure as of date now therefore the parties through their respective attorneys charles c shainberg esquire for defendant mr jaffe and nancy akbari esquire for plaintiff ms jaffe do hereby stipulate and agree that effective date plaintiff shall be permitted to withdraw up to five hundred dollars dollar_figure per week from the vanguard account of this amount the amount which is ultimately determined to be payable as alimony pendente lite will be credited against defendant's share at equitable distribution defendant shall be responsible for income taxes due on the amount which is ultimately adjudicated to have been his alimony pendente lite obligation as this payment shall be made directly from the account established pursuant to paragraph hereof no payments shall be payable through the domestic relations section other provisions of the agreed order allowed both mr and ms jaffe to make withdrawals out of the vanguard account for matters unrelated to this litigation such as for example payment of their attorneys payment of the jaffes' income taxes and insurance property taxes and maintenance of the marital home the agreed order was signed by the attorneys for mr jaffe ms jaffe and by the judge at some point the date of which is not evident from the record it developed that there were no funds in the vanguard account no described in the agreed order because mr jaffe had surreptitiously closed the account ms jaffe instituted contempt proceedings against mr jaffe and after a period of incarceration of mr jaffe the funds were restored on date the restored funds were placed in another money market reserve_account with vanguard in the names of mr jaffe and ms jaffe but with their respective attorneys as escrow agents that account bore the number as of date that account had a balance of dollar_figure pursuant to the agreed order ms jaffe made withdrawals out of the aforesaid vanguard money market reserve_account including during the amount of dollar_figure which is at issue in this case the vanguard account was owned by mr jaffe and ms jaffe as tenants_by_the_entirety no evidence was offered to establish whether the closed vanguard account no was also a money market reserve_account on date the court of common pleas issued the following decrees and orders a divorce decree an order with respect to the alimony the alimony order a decree with respect to a property settlement the property settlement order between mr and ms jaffe and an opinion the alimony order of date provided in pertinent part mrs jaffe's request for alimony is denied mrs jaffe's request for alimony pendente lite is granted in part and denied in part i the dollar_figure per week that mrs jaffe has been receiving pursuant to the parties agreement effective date shall be deemed an award of alimony pendente lite ii any additional request for alimony pendente lite is denied mrs jaffe shall receive the following marital assets a the entire vanguard account no less dollar_figure which is husband's inheritance as reflected in the property settlement order mr jaffe and ms jaffe each received various other retirement and investment_assets contents of the marital home and automobiles in their respective possession the marital home and other real_estate holdings were awarded to mr jaffe as noted earlier ms jaffe withdrew dollar_figure from the vanguard money market reserve_account during she did not include this amount as income on her federal_income_tax return mr jaffe on the other hand claimed an alimony deduction of dollar_figure on his federal_income_tax return the vanguard money market reserve_account earned dollar_figure in dividends during an irs form_1099 was issued by vanguard to mr jaffe for this amount however neither mr jaffe nor ms jaffe included such income on their respective returns for in separate notices of deficiency respondent disallowed mr jaffe's alimony deduction of dollar_figure for the year at issue and included dollar_figure in alimony income in ms jaffe's gross_income to for that year additionally respondent made a computational the court notes that the alimony order refers to vanguard account no that is an apparent error because as noted earlier mr jaffe had closed that account and later restored those funds to the escrowed vanguard money market reserve_account on date the court is satisfied that the reference in the alimony order to the vanguard account is to the money market reserve_account no the identity of the account was not an issue at trial the commissioner may issue conflicting notices of deficiencies for instance in a case where payments may or may not constitute alimony the commissioner's practice of issuing inconsistent deficiency notices in order to protect the continued adjustment to ms jaffe's itemized_deduction for medical and dental expenses due to the inclusion of dollar_figure alimony in her gross_income for as noted earlier respondent filed answers in each case asserting increased deficiencies against mr and ms jaffe for the unreported dividend income opinion the alimony issue at issue here is the nature of the withdrawals made by ms jaffe during out of the jointly held account with mr jaffe amounts received as alimony or separate_maintenance are includable in the recipient's gross_income under sec_61 and a and are deductible by the payor under sec_215 in the year paid on the other hand payments representing a property settlement are neither deductible to the payor nor includable in income by the recipient see sec_1041 for tax purposes the term alimony_or_separate_maintenance_payment is defined in sec_71 as any payment in cash meeting the following four criteria continued government's right to tax revenue is recognized as a valid practice see eg 552_f2d_549 3d cir affg in part and revg in part on another ground tcmemo_1975_341 a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse thus the subject dollar_figure received by ms jaffe during constitutes alimony deductible by mr jaffe and includable in ms jaffe's gross_income only if all four criteria of sec_71 are met respondent took the position that the dollar_figure in withdrawals by ms jaffe did not constitute alimony and therefore such amounts were not includable in her gross_income and correspondingly were not deductible by mr jaffe respondent based this position on two grounds first there was no definitive characterization of the withdrawals in the agreed order of date the agreed order stated that such amounts ultimately determined to be payable as alimony pendente lite will be credited against defendant's mr jaffe share at eguitable distribution as such respondent contends the withdrawals by ms jaffe did not constitute alimony because the agreed order does not satisfy sec_71 a respondent further argued that although the later divorce decree did characterize the withdrawals by ms jaffe as alimony pendente lite the divorce decree is dated date and therefore could not retroactively make or define the prior withdrawals as deductible_alimony respondent's second position was that the agreed order of date provided that mr jaffe shall be responsible for income taxes due on the amount which is ultimately adjudicated to have been alimony pendente lite respondent argued that this language constituted a designation under sec_71 b that the withdrawals by ms jaffe were not includable in her gross_income and were not deductible by mr jaffe mr jaffe's position asserted in a pretrial memorandum as well as in his testimony at trial was that the alimony order dated date stated unequivocally that the withdrawals by ms jaffe were alimony pendente lite and that statement alone entitled him to an alimony deduction ms jaffe argued that the withdrawals were a division of the marital estate and therefore did not constitute alimony the court notes that the withdrawals by ms jaffe were made out of the vanguard account which constituted marital property of mr jaffe and ms jaffe under pennsylvania law each party owned an undivided one-half interest in this asset one-half of the funds being withdrawn therefore constituted ms jaffe's funds as such this was a distribution of her own funds that amount is not deemed to be an award of alimony accordingly one-half of the dollar_figure in withdrawals is not includable in ms jaffe's gross_income under sec_71 and that same amount is not deductible by mr jaffe under sec_215 with respect to the other one-half of the dollar_figure the court rejects respondent's position that there was no definitive characterization of the withdrawals in the agreed order of date the alimony order of date confirmed that the withdrawals were alimony pendente lite ie that they were regquired for the support and maintenance of ms jaffe the date alimony order defining the withdrawals as alimony pendente lite coupled with the agreed order of date satisfied the requirements of sec_71 a the agreed order of date states defendant mr jaffe shall be responsible for income taxes due on the amount which is ultimately adjudicated to have been his alimony pendente lite obligation respondent takes the position that this language constitutes a designation under sec_71 b that the withdrawals by ms jaffe are not includable in her gross_income and are not deductible by mr jaffe under sec_71 b if a divorce or separation agreement designates that payments by the payor-spouse are not deductible under sec_215 and that such payments are not includable in the gross_income of the payee-spouse under sec_71 such amounts are not alimony under sec_71 and therefore are not includable in the recipient's gross_income and are not deductible by the payor in the case here there was no such designation although the agreed order of date provided that mr jaffe shall be responsible for income taxes due on the amount which is ultimately adjudicated to have been his alimony pendente lite obligation such language in the view of the court does not suffice to constitute a designation for purposes of sec_71 b cf estate of goldman v commissioner t c richardson v commissioner tcmemo_1995_554 affd 125_f3d_551 7th cir the court therefore rejects respondent's argument that the agreed order of date constituted a designation within the purview of sec_71 b accordingly as to one-half of the withdrawals by ms jaffe during sec_71 b does not apply to make those withdrawals nondeductible by the payor-spouse nor preclude such withdrawals from being included in the gross_income of the recipient spouse ms jaffe the court finds it unnecessary to pass upon the requisites of sec_71 c and d because no questions were raised by the parties as to those provisions it is the court's holding therefore that one-half of the dollar_figure withdrawn by ms jaffe from the vanguard account during constituted alimony under section 7l a and therefore such amount is includable in her gross_income for correspondingly that same amount is deductible by mr jaffe under sec_215 the dividend income issue the dividend income at issue arises from the aforementioned vanguard account the dividend income earned by the vanguard account from date through the close of totaled dollar_figure the vanguard group issued a form 1099-div form_1099 to nancy akbari and susan gantman escrow agents irv c jaffe and arlene jaffe for reporting dollar_figure in ordinary dividends earned on the vanguard account for the form_1099 referenced mr jaffe's taxpayer_identification_number neither mr jaffe nor ms jaffe reported this income on their respective federal_income_tax returns for neither petitioner disputes that the vanguard account earned dollar_figure in dividend income during sec_61 provides that gross_income includes all income from whatever source derived unless otherwise provided more specifically sec_61 provides that dividends are included in gross_income a fundamental principle of tax law is that income is taxed to the person who earns it when he earns it or derives it from property he owns see 337_us_733 281_us_111 moreover determining the ownership of property is a guestion of fact see 95_tc_74 the actual control_over the property and the enjoyment of profits from such property are of paramount importance in establishing ownership see 27_tc_361 affd 258_f2d_89 2d cir the entire balance of the vanguard account with the exception of dollar_figure was awarded to ms jaffe in the property settlement order dated date consequently after the date of divorce ms jaffe clearly held exclusive ownership control and enjoyment of the vanguard account and thus any income earned by the account after this date is includable in her gross_income accordingly the court holds that the dividend income earned by and paid to the vanguard account after the dollar_figure awarded to mr jaffe was removed from the vanguard account shortly after the date of divorce thus the court does not consider any dividends earned on this dollar_figure between the date of divorce and the date of the funds' removal from the account to be significant moreover any dividends so earned were paid to the vanguard account after the date of divorce and thus were under the exclusive ownership control and enjoyment of ms jaffe -- - date ie dollar_figure is includable in the gross_income of ms jaffe for however until the date of the divorce the vanguard account was owned by mr jaffe and ms jaffe as tenants_by_the_entirety as noted earlier until date moreover until the date of divorce the vanguard account was marital property subject_to equitable distribution by the court of common pleas there is no evidence in the record to indicate that either mr jaffe or ms jaffe held greater than an undivided one-half interest in the vanguard account due to a disproportionate contribution of assets there is apparently no dispute that the vanguard account was marital property under pennsylvania law which is defined as all property acquired by either party during the marriage including the increase in value prior to the date of final separation of any nonmarital property acquired pursuant to paragraphs and except property acquired prior to marriage or property acquired in exchange for property acquired prior to the marriage property excluded by valid agreement of the parties entered into before during or after the marriage property acquired by gift except between spouses bequest devise or descent property acquired after final separation until the date of divorce except for property acquired in exchange for marital assets pa cons stat ann sec_3501 west further all real or personal_property acquired by either party during the continued -- - all dividends earned by the vanguard account were credited to the account on a monthly basis at the end of each month and were therefore available for enjoyment by both account owners ie mr jaffe and ms jaffe and subject_to equitable distribution up to the date of the divorce on the date of the divorce dividends totaling dollar_figure had been credited to the vanguard account since the beginning of since mr jaffe and ms jaffe each owned and enjoyed a one-half interest in the vanguard account up to the date of divorce both mr jaffe and ms jaffe equally earned the subject dollar_figure in dividends up to the date of the divorce both mr jaffe and ms jaffe continued marriage is presumed to be marital property regardless of whether title is held individually or by the parties in some form of co- ownership such as joint_tenancy tenancy_in_common or tenancy_by_the_entirety id sec_3501 this section provides further that the presumption of marital property may be overcome by showing that the property was acquired by any of certain methods including those listed as through above mr jaffe argued that the vanguard account was not available for his enjoyment in due to the court of common pleas' freezing the assets of such account mr jaffe's argument overlooks the fact that the vanguard account was held by him and ms jaffe as tenants_by_the_entirety thereby affording each spouse a right_of_survivorship over the assets of the account thus had ms jaffe died prior to the issuance of the divorce decree exclusive ownership and enjoyment of the entire balance of the vanguard account would have passed to mr jaffe by operation of law and vice versa both mr jaffe and ms jaffe maintained ownership and enjoyment of the vanguard account despite the freezing of assets by the court of common pleas until such time as the tenancy_by_the_entirety was severed by the divorce decree through their tenancy_by_the_entirety ownership status had equal control_over the dividends earned by the vanguard account accordingly one-half of the dollar_figure in dividend income credited to the vanguard account from date through date is includable in the gross_income of mr jaffe for and likewise one-half of such dividend income is includable in the gross_income of ms jaffe for decisions will be entered under rule
